Citation Nr: 9911748	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  93-15 819	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for claimed otitis 
externa.  

3.  Entitlement to service connection for claimed Eustachian 
tube dysfunction.  

5.  Entitlement to service connection for a psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart





ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to 
November 1971, with prior indicated active service of one 
year, one month and seven days, and from November 1990 to 
June 1991.  In addition, he served as member of the Reserve.  

This appeal arises from an October 1991 and subsequent rating 
decisions by the RO.  

The Board remanded the case in May 1995 for further 
development.  

The Board notes that a September 1998 rating decision denied 
the veteran's claims of service connection for tinnitus and 
for other conditions claimed as due to an undiagnosed illness 
manifested by polyarthralgia, myalgia, large lump in the 
upper right leg, skin rash, hair loss, fatigue, tooth loss, 
vision loss, confused speech, headaches, microscopic 
hematuria, memory loss and lack of concentration and a left 
shoulder condition.  As a notice of disagreement is not of 
record for these issues, they are not in appellate status.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 1998).  



FINDINGS OF FACT

1.  The veteran is not shown to have a hearing disability 
involving either ear for VA compensation purposes.  

2.  The veteran is not shown to have current disability 
manifested by otitis externa due to service.  

3.  The veteran is not shown to have current disability 
manifested by Eustachian tube dysfunction due to service.  

4.  The evidence shows that the veteran currently has a panic 
disorder which likely developed as the result of his 
experiences in service.  



CONCLUSIONS OF LAW

1.  The claim of service connection for bilateral hearing 
loss must be denied.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.385 (1998).  

2.  The veteran does not have disability manifested by otitis 
externa due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  

3.  The veteran does not have disability manifested by a 
Eustachian tube dysfunction due to disease or injury which 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  

4.  The veteran's panic disorder is due to disease or injury 
which was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A careful review of the veteran's service medical records 
from his period of service prior to 1971, and reserve medical 
records from the 1980's, shows that they are negative for any 
findings, complaints or treatment for hearing loss or the 
ears.  

Other service medical records do show that, in February 1991, 
the veteran reported having dizziness and some loss of 
hearing in the right ear.  He experienced some intermittent 
unsteadiness when walking.  There was a feeling of fullness 
in his ears.  The assessment was that of probable Eustachian 
tube dysfunction.  In May 1991, the veteran's puretone 
thresholds in the right ear were reported to be 40, 30, 25, 
20 and 25 decibels for the 500, 1000, 2000, 3000 and 4000 
Hertz, respectively.  The puretone thresholds for the left 
ear were those of 25, 20, 15, 20 and 20 decibels for the same 
frequencies.  On his separation examination of May 1991, the 
veteran did not list any complaints of nervous problems.  In 
May 1991, the veteran reported that he had suffered from a 
right ear infections and hearing loss in Saudi Arabia.  

A VA examination was conducted in August 1991.  The veteran 
complained of hearing loss in the right ear and constant 
ringing in both ears, but predominately in the right ear.  He 
also complained of dizziness, with 6-8 episodes since 
February 1991.  The dizziness was sometimes associated with 
nausea, but no vomiting.  He gave a history of treatment for 
an ear infection, but did not have current drainage.  VA 
examination noted that the right ear auditory canal lining 
was atrophic and in some areas erythematous with minimal 
whitish drainage.  There was loss of hair lining the auditory 
canal.  The tympanic membrane was intact with no perforation.  
The left ear auditory canal was intact with hair.  There was 
no purulent drainage.  The tympanic membrane was intact with 
no perforation.  Audiometric examination showed puretone 
thresholds in the right ear of 10, 10, 5, 5 and 10 decibels 
for the 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  
Maryland CNC Speech Recognition Test score was 96 percent.  
The thresholds for the left ear were those of 10, 10, 5, 10 
and 15 decibels for the same frequencies.  Maryland CNC 
Speech Recognition Test score was 96 percent.  The diagnoses 
were those of otitis externa, right ear; tinnitus aurium, 
constant, predominantly in the right ear; and dizziness, rule 
out Meniere' s disease.  

A VA audiological consultation in January 1992 revealed that 
the veteran complained of right earache and tinnitus; as well 
as dizziness.  The veteran's hearing was noted to be within 
normal limits with no significant change from August 1991 or 
evidence of retro-cochlear pathology.  Right tympanogram and 
reflex were within normal limits.  

VA outpatient treatment reports show that, in January 1992, 
the veteran was seen for increased phobias and recent panic 
attacks.  The veteran was seen in February 1992 with 
complaints of anxiety.  He was feeling less anxious than 
previously and had not had any new panic attacks or attacks 
of phobia.  

A service examination in May 1992 noted that an examination 
in Saudi Arabia had shown a slight right ear high frequency 
hearing loss.  

In June 1992, the veteran was seen in the Center for Stress 
Recovery.  The veteran reported that he had experienced 
"panic attacks" while driving through the desert several 
times and while having to put protective devices during scud 
attacks.

The Reserve unit medical records show that, in June 1992, the 
puretone thresholds for the right ear were those of 15, 15, 
20, 20 and 25 decibels for the 500, 1000, 2000, 3000 and 4000 
Hertz, respectively.  The left ear thresholds were those of 
5, 10, 1 5, 15 and 20 decibels for the same frequencies.  

A VA examination was conducted in July 1992.  The veteran 
reported that he had been exposed to loud generators while in 
Saudi Arabia.  He began to have trouble with his ears in 
March or April of 1991.  He experienced light headedness when 
there was silence.  His ears felt heavy.  He felt like he had 
ear aches.  He thought that he had an ear infection on the 
right and was given medication for it.  He had some trouble 
with his balance.  There were no appreciable headaches.  The 
veteran complained of his ears feeling heavy in the past few 
weeks.  They ached at night, and he had less frequent bouts 
of dizziness.  Previously, he reported that the bouts of 
dizziness occurred about every two weeks and lasted 2-3 days.  
He had no blackouts or seizures.  He still had constant 
tinnitus in both ears.  The examination noted that air 
conduction was better than bone conduction bilaterally.  He 
could hear a conversational tone at 10 feet with both ears.  
The examiner noted that no significant neurological disorder 
was present.  He concluded that the veteran's symptoms were 
due to exposure to loud noises in Desert Storm.  

A VA examination was conducted in July 1992.  The veteran 
complained of earache and hearing loss in the right ear.  The 
veteran indicated that he had worked as a hospital 
administrator in service and gave history of exposure to loud 
noises.  The examination noted that the right ear auditory 
canal had cerumen and that the tympanic membrane could not be 
visualized.  The left ear auditory canal was clean and dry.  
The tympanic membrane was intact with no perforation.  The 
auricles were within normal limits bilaterally.  There was no 
disease of the mastoid found.  The veteran reported 
occasional loss of balance.  The diagnoses were those of 
tinnitus aurium, bilateral, constant; and pharyngitis with 
probable mild Eustachian tube dysfunction or inflammation 
with resultant right middle ear pain and pressure.  

A VA examination was conducted in January 1993.  The veteran 
reported that he served in Saudi Arabia without any 
significant stressor, but did experience an episode of chest 
pounding and shortness of breath when he was afraid of dying.  
He indicated that this panic attack was repeated on two more 
occasions.  He stated that his work at a hospital in Saudi 
Arabia was somewhat stressful, but did not describe any 
stress out of what would be considered within the range of 
normal human experience.  The examination noted that the 
veteran was cooperative during the interview.  He was still 
having anticipatory anxiety that he might go through another 
panic attack.  The veteran reported that he was a 
perfectionist in everything.  The diagnoses were those of 
history of panic attacks with mild agoraphobia; present 
anticipatory anxiety; and obsessive compulsive personality.  

A report from David W. Sargent, DO., dated in September 1994 
indicated that he had examined the veteran in Saudi Arabia 
for complaints of nasal obstructive symptoms and ear 
plugging.  He indicated that he recalled the veteran also 
complaining of tinnitus.  Dr. Sargent indicated that he did 
not record the complaint of tinnitus because it had been made 
in the context of Eustachian tube dysfunction.

An audiological examination was conducted in January 1995.  
The veteran complained of constant high-pitched right ear 
tinnitus since exposure to generators in the Persian Gulf.  
Hearing was noted to have been within normal limits.  The 
veteran had good speech discrimination at the conversational 
loudness level.  Middle ear pressure was normal.  Concerning 
the right ear, the audiogram for pure tone thresholds 
revealed findings of 15 dB threshold at 500, a 15 decibel 
threshold at 1000, a 15 dB threshold at 2000, a 10 dB 
threshold at 3000 and a 15 dB threshold at 4000.  Concerning 
the left ear, the audiogram for pure tone thresholds revealed 
findings of a 15 dB threshold at 500, a 10 dB threshold at 
1000, a 10 dB threshold at 2000, a 10 dB threshold at 3000 
and a 20 dB threshold at 4000.  His speech recognition was 96 
percent in the right ear, and 100 percent in the left ear.  

On a Service examination in April 1995, the veteran 
complained of ear trouble and tinnitus was diagnosed.  
Reserve unit medical records dated in May 1995, are of 
record.  The veteran reported that his first attack of 
"agoraphobia" occurred in the Persian Gulf in 1991.  He 
developed anxiety in looking at open spaces.  He had heart 
palpitations, diaphoresis, arm tremors, nausea and a feeling 
of doom.  The attack lasted 15-20 minutes.  He indicated that 
he had four such episodes in Saudi Arabia.  Since then he was 
unable to take trips alone.  He denied history of chronic 
anxiety or significant depression.  He had only partly 
improved with medication.  He had normal interest without 
guilt.  However, he reported decreased energy with chronic 
fatigue.  He denied suicidal ideation.  He did not have 
nightmares or flashbacks about the Persian Gulf War.  He 
avoided situations that remind him of his experience in the 
Persian Gulf.  

The VA mental status exam showed that the veteran was 
cooperative with good eye contact.  His speech was regular in 
rate, tone and volume.  Mood was "a little nervous."  
Affect was full, appropriate and nonlabile.  The diagnosis 
was that of panic disorder with agoraphobia.  The following 
conditions were to be ruled out: major depression (single 
episode mild and chronic); specific phobias (situational type 
including acrophobia); social phobia; chronic PTSD; and 
undifferentiated somatoform disorder.  

In August 1995, the veteran was noted to have had anxiety 
symptoms and PTSD symptoms.  On later visits, there were 
continuing discussions of his phobias which were related to 
the history he had presented of his time in Saudi Arabia.  At 
the last recorded entry in September 1995, he was doing 
"pretty good."

A letter from Dr. Benjamin Culper dated in October 1995 noted 
that he had seen the veteran on an outpatient basis since his 
return from the Persian Gulf.  Dr. Culper indicated that the 
veteran had continued to experience panic attacks and 
agoraphobia.  The veteran reported that these symptoms began 
while he was deployed to Saudi Arabia.

A VA examination was conducted in December 1995.  The 
examiner reviewed the medical record in the claims file.  The 
veteran complained of being fearful of having panic attacks.  
He considered himself to be a perfectionist, having an 
obsessive compulsive personality.  He indicated that he had 
not missed any time from work due to his nervous problems and 
that he first received medication for a nervous condition 
while in Saudi Arabia.  He did not like changes or surprises.  
He reported that his commanding officer in the Persian Gulf 
drove his troops to excel, even after the fighting was over.  
The veteran reported that his nervous condition began in 
Saudi Arabia.  He noted having restlessness, anxiety and 
depression which happened 3 or 4 times in about one and a 
half months.  On two occasions, he thought he was having a 
heart attack.  He had had similar symptoms since then.  He 
did not like to be away from home, avoided crowds and did not 
like going over long bridges.  He reported going through a 
series of tests at Wright Patterson Air Force Base in May or 
June 1995 and that they had recommended that he get help for 
his nervous condition.  The veteran reported becoming 
irritable and volatile and finding himself losing his temper 
too easily.  He was not depressed and did not have any 
suicidal thoughts.  VA examination noted that the veteran's 
hands were shaky and his palms were moist.  His affect was 
normal.  There were no delusions or hallucinations.  Memory 
and orientation were good.  His judgment and insight were 
also good.  He was considered competent to handle his funds.  
The diagnosis was that of agoraphobia with panic attacks.  
The examiner opined that these symptoms were due to the 
veteran's experiences in Saudi Arabia not the least of which 
was his commanding officer's compulsion to make a name for 
himself by driving his men.  The examiner opined that the 
veteran's nervous condition was definitely related to 
experience in Saudi Arabia.  The examiner concluded that the 
veteran did not have PTSD or any significant symptoms of 
PTSD.  

A VA audiology evaluation dated in January 1996 showed 
puretone thresholds in the right ear of 15, 15, 15, 10 and 15 
decibels for the 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively.  Maryland CNC Speech Recognition Test score was 
96 percent.  The thresholds for the left ear were 15, 10, 10, 
10 and 20 decibels for the same frequencies.  Maryland CNC 
Speech Recognition Test score was 100 percent.  He was also 
noted to have normal middle ear pressure and compliance.  
Hearing was characterized as within normal limits.

A VA examination was conducted in January 1996.  The veteran 
complained of decreased hearing, otalgia and tinnitus on the 
right side.  He also reported occasional dizziness as well as 
otalgic on that side.  The examination noted that the 
auricles, external auditory canals and tympanic membranes 
were normal bilaterally.  The Tuning Fork test showed a 5/12 
lateralized to the left.  Rinne's test showed air conduction 
better than bone conduction.  There were no apparent changes 
in balance.  An audiogram showed normal hearing bilaterally 
with a 30 decibel level at 8 kilohertz on the right.  The 
diagnoses were those of tinnitus, etiology unclear, and no 
apparent hearing loss except for that noted at 8 kilohertz on 
the right side.  Although the hearing on the right side was 
slightly lower than the left, both ears were within normal 
limits.  

A statement from Margaret A. Delillo Storey dated in April 
1997 indicated that she had served with the veteran during 
the Persian Gulf War.  She indicated that the veteran had 
complained of hearing loss and tinnitus while on active duty 
in the Persian Gulf She indicated that the veteran's work 
tent was located within 30 feet of two 100 kilowatt 
generators which operated 24 hours a day 7 days a week.  

A VA examination in April 1997 revealed that the veteran did 
not manifest a 26 dB or greater pure tone threshold in any 
frequency in the 500 to 4000 range or a speech discrimination 
measurement below 94 percent in the right ear.  

A VA audiological examination was conducted in June 1997.  
The puretone thresholds in the right ear were reported as 
being 15, 15, 15, 15 and 20 decibels for the 500, 1000, 2000, 
3000 and 4000 Hertz, respectively.  Maryland CNC Speech 
Recognition Test score was 96 percent.  The puretone 
thresholds for the left ear were noted as being 15, 10, 15, 
10 and 25 decibels for the same frequencies.  Maryland CNC 
Speech Recognition Test was 96 percent.  The diagnosis was 
that all tests had indicated normal hearing.  

A VA general medical examination was conducted in September 
1997.  The veteran reported a history of Eustachian tube 
dysfunction in service.  He did not give any history of ear 
infection or drainage from the right ear.  The examination 
noted that the left external ear was normal.  The auditory 
canal was clean and dry.  The left tympanic membrane was 
intact.  The external ear of the right ear was normal.  The 
auditory canal was clean and dry.  The right tympanic 
membrane was intact.  The diagnoses were those of tinnitus; 
no evidence of ear infection, bilaterally; and no evidence of 
effusion in the right middle ear, consistent with Eustachian 
tube dysfunction.

A VA mental disorders examination was conducted in September 
1997.  The veteran again reported the inception of panic 
attacks while driving in the open spaces in Saudi Arabia.  
Now, when he drove on a wide open road he started to have 
pounding of his heart, sweating, anxiety and chest pain.  The 
examination noted that the veteran was cooperative and talked 
coherently and relevantly.  Mood was not depressed.  He 
denied suicidal or homicidal ideations.  He was preoccupied 
with his panic attacks, agoraphobia and anxiety, which he 
indicated occurred in service.  He denied any delusions or 
hallucinations.  The veteran was oriented to time, place and 
person.  Memory for recent and remote events was fair.  
Intellectual function was described as average.  Judgment and 
insight were not impaired.  The diagnoses were those of 
agoraphobia with panic attacks; history of generalized 
anxiety disorder; and obsessive compulsive disorder.  

A VA mental disorders examination was conducted in March 
1998.  The examiner reviewed the veteran's claims file.  The 
history was indicated by the examiner to be similar to that 
in the examination of September 1997.  The veteran indicated 
that the panic attack he had in Saudi Arabia would recur, 
especially when drove on an overpass on Interstate 77.  The 
veteran expressed anger at having to come back to the VA 
Medical Center for another examination.  When asked about 
PTSD symptoms, the veteran just said that he was depressed, 
anxious, panicky, angry and not sleeping.  Mood was not 
depressed.  He denied any suicidal or homicidal ideations.  
His affect was appropriate.  He denied any delusions or 
hallucinations.  The veteran was oriented to time, place and 
person.  Memory for recent and remote events was not 
impaired.  He could subtract serial 7's.  Judgment and 
insight were not impaired.  

The diagnoses were those of panic disorder with agoraphobia 
and anxiety; and obsessive compulsive personality disorder by 
history.  His Global Assessment of Functioning was reported 
as being 75.  The examiner concluded that the veteran did not 
have the classic symptoms of PTSD.  The examiner opined that 
the panic attacks, anxiety, claustrophobia were related to 
the veteran's military service while in Saudi Arabia.  


A.  Bilateral Hearing Loss

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime or peacetime service that is not the 
result of the veteran's own willful misconduct.  38 U.S.C.A. 
§ 1110, 1131.  

38 C.F.R. § 3.385 provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000 or 4000 Hertz 
is 40 dB or greater; or when the auditory thresholds for at 
least three of frequencies of 500, 1000, 2000, 3000 or 4000 
Hertz are 26 dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  

There is one audiological examination of record in May 1991 
when the veteran manifested a 40 dB hearing loss in the right 
ear at 500 Hz; however, the veteran is not shown to currently 
have a hearing disability as defined by 38 C.F.R. § 3.385.  
Since the veteran is not shown to have a current hearing 
disability of either ear for VA compensation purposes, his 
claim must be denied by operation of law.  


B. Service Connection for Claimed Disability Manifested by 
Otitis Externa
and Eustachian Tube Dysfunction 

The veteran claims service connection for otitis externa and 
Eustachian tube dysfunction.  His claims are well grounded, 
meaning plausible; the evidence has been properly developed, 
and there is no further VA duty to assist him with his claim.  
38 U.S.C.A. § 5107(a).

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime or peacetime service that is not the 
result of the veteran's own willful misconduct.  38 U.S.C.A. 
§ 1110, 1131.  In addition, service connection is granted 
when there is evidence to demonstrate that a veteran was 
suffering from current disability due to disease or injury in 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 142 (1992).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

There is no competent evidence of record to show that the 
veteran currently has disability manifested by otitis externa 
or Eustachian tube dysfunction due to service.  See Rabideau, 
supra.  The latest, September 1997, VA examination found no 
evidence of any otitis externa or Eustachian tube 
dysfunction.  The veteran, as a lay witness, is not competent 
to diagnose a current condition or offer an opinion as to its 
relationship to service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Although the veteran's statements and testimony have been 
submitted in support of the assertion of a continuity of 
symptoms since service, the veteran does not have medical 
evidence of current disability related to otitis externa or 
Eustachian tube dysfunction.  Hence, service connection is 
not warranted.  Savage v. Gober, 10 Vet. App. 489 (1997); 
Espiritu, supra.  

The preponderance of the evidence is against the claims of 
service-connection for otitis externa and Eustachian tube 
dysfunction.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


C.  Service Connection for a Psychiatric Disorder

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a plausible 
claim due to several physicians' statements that the veteran 
has psychiatric disability stemming from service.  The Board 
is also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressors.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).  

There is no competent evidence that to show that the veteran 
has a clear diagnosis of PTSD which can be attributed to his 
experiences in service.  Therefore, service connection for 
PTSD is not warranted.  

However, in light of the statements of Dr. Culper, and the 
examiners who performed the December 1995 and March 1998 VA 
examinations which indicate that the veteran has a panic 
disorder due to his period of his active service in the 
Persian Gulf, service connection is warranted.  



ORDER

The claim of service connection for a bilateral hearing loss 
is denied.  

Service connection for otitis externa and Eustachian tube 
dysfunction is denied.  

Service connection for a panic disorder is granted.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

 

